Citation Nr: 1012114	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), in excess of 50 percent 
from November 14, 2003, in excess of 70 percent from April 3, 
2005, and in excess of 50 percent from September 27, 2005.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which increased the rating for the 
Veteran's service-connected PTSD to 30 percent, effective 
November 14, 2003.

In an April 2005 rating decision, the RO increased the rating 
for the Veteran's service-connected PTSD to 50 percent, 
effective November 14, 2003.  However, as that award did not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

In June 2007, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge (VLJ).  A transcript of this 
hearing is associated with the claims file.  In February 
2010, the Board notified the Veteran that the VLJ who 
presided at his hearing is no longer employed by the Board, 
and advised the Veteran in writing that he had the right to 
another hearing by a different VLJ.  Later in February 2010, 
the Veteran's representative responded that the Veteran did 
not want another hearing with a different VLJ, and requested 
that the Board proceed with adjudication of his claim based 
on the evidence currently of record.  See 38 U.S.C.A. §§ 
7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).

In December 2007, with regard to the Veteran's claim of 
entitlement to an increased disability rating for service-
connected PTSD, the Board denied a rating in excess of 50 
percent from November 14, 2003 through April 2, 2005; granted 
a rating of 70 percent (but no more) from April 3, 2005 until 
September 26, 2005; denied a rating in excess of 50 percent 
from September 27, 2005 through June 13, 2007; and remanded 
for further development with regard to a rating in excess of 
50 percent from June 13, 2007.  In December 2008, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion to remand the appeal to the Board.

In May 2009, with regard to the Veteran's claim of 
entitlement to an increased disability rating for service-
connected PTSD, the Board denied a rating in excess of 50 
percent from November 14, 2003 through April 2, 2005; denied 
a rating in excess of 70 percent for the period from April 3, 
2005 through September 26, 2005; denied a rating in excess of 
50 percent from September 27, 2005 through August 7, 2006; 
and remanded for further development the question of a rating 
in excess of 50 percent from August 8, 2006.  In November 
2009, the Court granted a Joint Motion to remand the appeal 
to the Board.

In January 2010, the Veteran's representative submitted 
additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

For reasons explained below, this appeal is REMANDED to the 
RO.  The issues remanded are increased rating for PTSD and a 
TDIU.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to a disability rating in excess of 50 percent 
for PTSD.

In a January 2009 statement, the Veteran's private 
psychotherapist (M.N.M., RCSW, ACSW) wrote that he had been 
treating the Veteran since 2000, that the Veteran's severe 
PTSD symptoms had caused him to suffer major impairment in 
work, mood, and family relations, that the Veteran was 
unemployable and had not been able to work at any type of job 
in over 10 years, and that the Veteran could not secure and 
follow a substantially gainful occupation by reason of 
service-connected PTSD.  On remand, the RO should attempt to 
obtain all available treatment records from this private 
psychotherapist, M.N.M., after securing any necessary release 
from the Veteran, as such records purport to pertain to the 
entire period of the increased rating claim.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In addition, the Board notes that the Veteran's most recent 
VA PTSD examination took place in June 2005, nearly five 
years ago.  As the current severity and extent of his 
service-connected PTSD is unclear, the Board finds that a new 
VA examination is necessary in order to fully and fairly 
evaluate his claim for an increased rating.

There is evidence of record suggesting that the Veteran 
cannot work due to his service-connected PTSD.  For example, 
in a November 2004 letter, the Veteran wrote that his PTSD 
caused "unemployability."  In a September 2005 Statement in 
Support of Claim, the Veteran's representative at that time 
wrote that the Veteran's PTSD symptoms made employment out of 
the question.  The January 2009 private psychotherapist 
statement included the opinion that the Veteran was 
unemployable, that is, that the Veteran could not secure and 
follow a substantially gainful occupation, by reason of 
service-connected PTSD.  Such evidence in the record 
suggesting unemployability constitutes an informal claim for 
TDIU.  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential 
claims raised by the evidence, applying all relevant laws and 
regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 
(2009) (suggesting, in an effective date appeal, that an 
appeal for higher rating somehow includes TDIU, or that a 
TDIU must arise from an increased rating claim, unless it is 
the veteran who raises the TDIU claim).  

The Board notes that the Veteran has not been provided with 
VCAA notice of the requirements for a TDIU claim, nor has 
relevant employment information been obtained.  Thus, on 
remand, the RO should provide corrective VCAA notice, and 
should request the Veteran to complete the TDIU claim form 
(VA Form 21-8940).  In addition, the competent evidence of 
record does not adequately address the extent to which the 
Veteran's service-connected PTSD has affected his ability to 
obtain or retain gainful employment without regard to his age 
or non-service-connected disabilities.  Therefore, the Board 
finds that a medical opinion is necessary in order to fully 
and fairly evaluate the Veteran's claim for a TDIU.

Accordingly, the issues of increased rating for PTSD and TDIU 
are REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about 
what is needed to substantiate a claim for 
a TDIU.  In addition, ask the Veteran to 
complete a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability, to obtain 
relevant employment information.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for his service-connected 
PTSD since November 2002.  After securing 
any necessary release, the RO should 
obtain any records identified which are 
not duplicates of those contained in the 
claims file, including all available 
treatment records from M.N.M. in Rockville 
Centre, New York.  If any requested 
records are unavailable, then the file 
should be annotated as such and the 
Veteran should be so notified.

3.  Obtain current VA treatment records 
dating since August 2006 from the VA 
Medical Center in Northport, New York.

4.  Schedule the Veteran for a VA PTSD or 
mental disorder examination to determine 
the current nature and severity of his 
service-connected PTSD.  The relevant 
documents in the claims file should be 
provided to, and should be reviewed by, 
the examiner in conjunction with the 
examination.  The examination report 
should include an account of all 
psychiatric pathology found to be present 
as well as a mental status examination.  A 
complete rationale for all opinions 
expressed should be provided.  All tests 
or studies deemed necessary should be 
conducted, and the results should be 
reported in detail.  The examiner should 
assign a Global Assessment of Functioning 
(GAF) score for the Veteran's service-
connected PTSD.

Thereafter, the examiner should describe 
the extent to which the Veteran's service-
connected PTSD affects his ability to 
obtain or retain gainful employment 
(without regard to his age or non-service-
connected disabilities).

5.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed and the 
claim for entitlement to an increased 
rating for PTSD, to include consideration 
of a TDIU, should be adjudicated.  If the 
benefits sought on appeal are denied, then 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case which includes the regulations 
governing TDIU claims, and should be given 
the opportunity to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

